 



Exhibit 10.1
NONQUALIFIED STOCK OPTION AGREEMENT
     This NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made as of
August 7, 2007 (the “Grant Date”) by and between ASSET ACCEPTANCE CAPITAL CORP.,
a Delaware corporation (the “Corporation”), and
                                         (the “Optionee”).
Recitals
     A. Capitalized terms used and not defined herein have the meanings ascribed
to them in the Corporation’s 2004 Stock Incentive Plan, as amended and restated
May 22, 2007 (the “Plan”), a copy of which is attached hereto as Annex A.
     B. The terms of the Plan are summarized in its prospectus, a copy of which
is attached hereto as Annex B. The Plan shall control over the prospectus in the
event of any conflict or inconsistency among them.
     C. The Optionee serves as an Employee of the Corporation or a Subsidiary of
the Corporation and has been duly granted the Option (as defined below) in an
effort to, among other things, provide additional incentive to the Optionee in
connection with his employment and to align the Optionee’s interests with the
Corporation’s long-term best interests.
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements hereinafter set forth, the parties hereto agree as follows:
     1. Grant of Option. Subject to the terms and conditions hereof, the
Corporation hereby grants, effective as of the Grant Date, to the Optionee the
right and option to purchase from the Corporation up to, but not exceeding in
the aggregate,                      shares of the Corporation’s Common Stock at
a price of $                     per share (being the closing price on the Grant
Date) (the “Option”). The Option being granted pursuant to this Agreement does
not meet the requirements of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and, therefore, is intended to constitute a
Nonqualified Stock Option.
     2. Right to Exercise Option, and Term. The Option may not be exercised
prior to August 7, 2008. Thereafter, the Option shall become exercisable in
installments as follows:
          (a) 25% of the shares covered by the Option shall become exercisable
on or after August 7, 2008;

 



--------------------------------------------------------------------------------



 



          (b) An additional 25% (50% cumulative) of the shares covered by the
Option shall become exercisable on or after August 7, 2009;
          (c) An additional 25% (75% cumulative) of the shares covered by the
Option shall become exercisable on or after August 7, 2010;
          (d) An additional 25% (100% cumulative) of the shares covered by the
Option shall become exercisable on or after August 7, 2011; and
To the extent not exercised, installments shall accumulate and may be exercised
by the Optionee, in whole or in part, in any subsequent period. The Board, in
its sole discretion, may accelerate the time at which any option may be
exercised in whole or in part. Notwithstanding any other provision of this
Agreement, this Option shall not be exercisable after the tenth (10th)
anniversary of the Grant Date.
     3. Exercise of Option.
          (a) Conditions Precedent. The Optionee, from time to time during the
period when the Option hereby granted may by its terms be exercised, may
exercise the Option in whole or in part as at the time permitted, by
satisfaction of the following conditions:
               (i) Notice. By delivery to the Corporation of a written notice
signed by the Optionee, in substantially the form attached hereto as Annex C,
stating the number of shares that the Optionee has elected to purchase at that
time from the Corporation and representing that the Optionee is acquiring the
shares being purchased for investment and not for resale; provided, however,
that this representation shall not be binding upon the Optionee if the shares of
Common Stock that being purchased are subject to an effective registration
statement under the Securities Act of 1933.
               (ii) Payment. By delivery to the Corporation of
                    (A) The purchase price for shares of Common Stock to be
acquired upon exercise of the Option shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise.
                    (B) In lieu of the form of payment described above in
subsection (A), the Optionee may pay such purchase price in whole or in part
either by surrendering shares of Common Stock that are subject to this Option or
by tendering shares of Common Stock, which have been held by the Optionee for at
least six (6) months and which are freely owned and held by the Optionee
independent of any restrictions, hypothecations or other encumbrances, duly
endorsed for transfer (or with duly executed stock powers attached), or in any
combination of the above. Shares of Common Stock surrendered upon exercise shall
be valued at the Stock Exchange closing price for the Corporation’s Common Stock
on the day prior to exercise, as reported in The Wall Street Journal (or as
otherwise reported by such Stock Exchange), and the certificate(s)

2



--------------------------------------------------------------------------------



 



for such shares, duly endorsed for transfer or accompanied by appropriate stock
powers, shall be surrendered to the Corporation. If the Optionee is subject to
short swing profit restrictions under the Exchange Act and desires to exercise
the Option by tendering previously-acquired shares, then he or she shall do so
only in accordance with the provisions of Rule 16b-3 of the Exchange Act.
          (b) Issuance of Shares. After satisfaction of the conditions described
above in Section 3(a), the Corporation shall issue the shares in the name of the
Optionee and deliver the certificates therefor to the Optionee.
     4. Termination of Employment. As provided in Section 7.1 of the Plan, the
general terms and conditions of exercise of the Option shall be subject to the
following:
          (a) If, prior to the date that the Option first becomes Vested, the
Optionee terminates employment for any reason (other than after a Change in
Control), the Optionee’s right to exercise the Option shall terminate and all
rights thereunder shall cease.
          (b) If, on or after the date that the Option first becomes Vested, the
Optionee terminates employment for any reason, other than death or Disability,
the Optionee shall have the right, within the earlier of (i) the expiration of
the Option, and (ii) three (3) months after termination of his employment, to
exercise the Option to the extent that it was exercisable and unexercised on the
date of the Optionee’s termination of employment, subject to any other
limitation on the exercise of the Option in effect on the date of exercise.
          (c) If, on or after the date that the Option first becomes Vested, the
Optionee terminates employment due to death while an Option is still
exercisable, the person or persons to whom the Option shall have been
transferred by will or by the laws of descent and distribution, shall have the
right within the earlier of (i) the expiration of the Option, and (ii) three
(3) months after the death of the Optionee, to exercise the Option to the extent
that it was exercisable and unexercised on the Optionee’s date of death, subject
to any other limitation on exercise in effect on the date of exercise.
          (d) If, on or after the date that the Option first becomes Vested, the
Optionee terminates employment due to Disability, the Optionee shall have the
right, within the earlier of (i) the expiration of the Option, and (ii) three
(3) months after the effective date of the termination of employment, to
exercise the Option to the extent that it was exercisable and unexercised on the
date of the Optionee’s termination of employment, subject to any other
limitation on the exercise of the Option in effect on the date of exercise. If
the Optionee dies after termination of his employment while the Option is still
exercisable, the Option shall be exercisable in accordance with the terms of
Section 4(c) above.
          (e) The Committee, at the time of the termination of the Optionee’s
term of employment, may, in its sole discretion, accelerate the Optionee’s right
to exercise the Option or extend the exercise period of the Option.

3



--------------------------------------------------------------------------------



 



          (f) Shares subject to the Option that are not exercised in accordance
with the provisions of Section 4(a) through (e) above shall expire and be
forfeited by the Optionee as of their expiration date and shall become available
for new grants and awards under the Plan as of such date.
     5. Change in Control. Notwithstanding anything contained herein to the
contrary, in the event of an Optionee’s Change in Position subsequent to a
Change in Control, the Option granted to the Optionee immediately shall become
fully Vested and exercisable in full, regardless of any installment provision
applicable to the Option.
     6. Effect on Term on Employment. None of the adoption of the Plan, the
granting of the Option or the execution and delivery of this Agreement shall be
deemed to create or confer on the Optionee any right to be retained or to
continue as an Employee or interferes in any way with the right of the
Corporation to terminate the Optionee’s employment at any time.
     7. Adjustments.
          (a) The total number of shares of Common Stock subject to the grant of
the Option (both as to the number of shares of Common Stock and the purchase
price per share), shall be adjusted pro rata in accordance with Section 8.1(a)
of the Plan. The foregoing adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.
          (b) In the event of a proposed dissolution or liquidation of the
Corporation, the Committee shall notify the Optionee as soon as practicable
prior to the effective date of such proposed transaction. The Committee in its
discretion may provide for the Optionee to have the right to exercise the Option
in full until ten (10) days prior to such transaction as to all of the shares of
Common Stock covered thereby, including shares as to which the Option would not
otherwise be exercisable. In addition, the Committee may provide that any
re-purchase option of the Corporation applicable to the shares purchased upon
exercise of the Option shall lapse as to all such shares, provided that the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, the Option
shall terminate immediately prior to the consummation of the proposed
dissolution or liquidation.
          (c) In the event of a merger of the Corporation with or into another
corporation, the sale of substantially all of the assets of the Corporation, or
the reorganization or consolidation of the Corporation, each outstanding Option
shall be assumed or an equivalent option or right substituted by the successor
corporation or the parent or a subsidiary of the successor corporation. In the
event that such successor corporation (or the parent or a subsidiary thereof)
refuses to assume or substitute for the Option, the Optionee shall fully vest in
and have the right to exercise the Option in full, including shares which would
not otherwise be vested or exercisable. If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Committee shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purposes of this
Section 7(c), the Option shall be considered assumed if,

4



--------------------------------------------------------------------------------



 



following the merger, sale of assets, reorganization or consolidation, the
option or right confers the right to purchase or receive, for each share covered
by the Optionee’s Option, immediately prior to such transaction, the
consideration (whether stock, cash, or other securities or property) received in
the merger, sale of assets, reorganization or consolidation by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the merger, sale of assets, reorganization or
consolidation is not solely common stock of the successor corporation (or the
parent or a subsidiary thereof), the Committee may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each share of Stock subject to the Option, to be
solely Common Stock of the successor corporation (or the parent or a subsidiary
thereof) equal in Fair Market Value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.
          (d) The foregoing adjustments described in Section 7(b) and
Section 7(c) shall be made by the Committee. Any such adjustment may provide for
the elimination of any fractional share which might otherwise become subject to
an Option.
     8. Rights Prior to Issuance of Shares. The Optionee shall not have any
rights as a shareholder with respect to shares covered by the Option until the
issuance of a stock certificate for such shares. No adjustment shall be made for
dividends or other rights with respect to such shares for which the record date
is prior to the date the certificate is issued. During such time as all or part
of the Option remains exercisable under this Agreement, the Corporation shall
provide the Optionee with such financial information relative to the
Corporation, if any, as shall be required under applicable law.
     9. Non-Assignability. The Option shall not be transferable by the Optionee
except by will or the laws of descent and distribution. During the lifetime of
the Optionee, the Option shall be exercised only by the Optionee, except in the
event of the Optionee’s Disability, in which case the Optionee’s legal guardian
or the individual designated in the Optionee’s durable power of attorney may
exercise the Option. Any transferee of the Option shall take the same subject to
the terms and conditions of this Agreement and the Plan. No transfer of the
Option by will or the laws of descent and distribution, or as otherwise
permitted by the Committee, shall be effective to bind the Corporation unless
the Corporation shall have been furnished with written notice thereof and a copy
of the will and/or such evidence as the Corporation may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Option.
     10. Securities Laws.
          (a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of the
Option is subject to such compliance with federal and state laws, rules and
regulations applying to the authorization, issuance or sale of securities as the
Corporation deems necessary or advisable. The Corporation shall not be required
to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the

5



--------------------------------------------------------------------------------



 



provisions of the Securities Act of 1933 or the Exchange Act, or the rules and
regulations of the Securities Exchange Commission promulgated thereunder or
those of the Stock Exchange or any stock exchange on which the Common Stock may
be listed, the provisions of any state laws governing the sale of securities, or
that there has been compliance with the provisions of such acts, rules,
regulations and laws.
          (b) The Committee may impose such restrictions on any shares of Common
Stock acquired pursuant to the exercise of the Option as it may deem advisable,
including, without limitation, restrictions (i) under applicable federal
securities laws, (ii) under the requirements of the Stock Exchange or any other
securities exchange, recognized trading market or quotation system upon which
such shares of Common Stock are then listed or traded, and (iii) under any blue
sky or state securities laws applicable to such shares. No shares shall be
issued until counsel for the Corporation has determined that the Corporation has
complied with all requirements under appropriate securities laws.
     11. Withholding Taxes.
          (a) The Corporation shall have the right to withhold from the
Optionee’s compensation or require the Optionee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of the Option. The Optionee may make a written election to tender
previously-acquired shares of Common Stock, provided that the shares have an
aggregate Fair Market Value sufficient to satisfy in whole or in part the
applicable withholding taxes.
          (b) If the Optionee is subject to the insider trading restrictions of
Section 16(b) of the Exchange Act, then he or she may use Common Stock to
satisfy the applicable withholding requirements only if such disposition is
approved in accordance with Rule 16b-3 of the Exchange Act. Any election by the
Optionee to utilize Common Stock for withholding purposes is further subject to
the discretion of the Committee.
     12. Disputes. As a condition of the granting of the Option hereunder, the
Optionee, as well as the Optionee’s permitted successors and assigns, legal
guardian or the individual designated in the Optionee’s durable power of
attorney, agree that any dispute or disagreement which shall arise under or as a
result of the Option, this Agreement or the Plan shall be determined and
interpreted by the Committee in its sole discretion and judgment and that any
such determination and any such interpretation by the Committee shall be final
and shall be binding and conclusive for all purposes.
     13. Provisions of Plan Controlling. The provisions of this Agreement are
subject to the terms and provisions of the Plan. In the event of any conflict
between the provisions of this Agreement, the Option, and/or the provisions of
the Plan, the provisions of the Plan shall control.
[FOR THOSE WITH EMPLOYMENT AGREEMENTS:
     14. Long-term Consideration for Award. The terms and conditions set forth
in Annex D (including the terms of the Protective Provisions as defined therein)
are hereby incorporated

6



--------------------------------------------------------------------------------



 



by reference and made an integral part of this Agreement. An invalidation of all
or a part of Annex D or the Protective Provisions, your commencement of
litigation to invalidate, modify or alter the terms and conditions set forth in
Annex D or the Protective Provisions, or your failure to perform your
obligations under the Protective Provisions shall cause this Agreement to become
null, void and unenforceable.]
[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:
     14. Long-term Consideration for Award; Non-Interference, Non-Disclosure and
Non-Competition Agreement. The terms and conditions set forth in Annex D
(including the terms of the Non-Interference, Non-Disclosure and Non-Competition
Agreement as defined therein) are hereby incorporated by reference and made an
integral part of this Agreement. [The effectiveness of the obligations of the
Corporation set forth in this Agreement are also subject to the Optionee’s
execution and delivery of the Non-Interference, Non-Disclosure and
Non-Competition Agreement.] An invalidation of all or a part of Annex D or the
Non-Interference, Non-Disclosure and Non-Competition Agreement, your
commencement of litigation to invalidate, modify or alter the terms and
conditions set forth in Annex D or the Non-Interference, Non-Disclosure and
Non-Competition Agreement, or your failure to perform your obligations under the
Non-Interference, Non-Disclosure and Non-Competition Agreement shall cause this
Agreement to become null, void and unenforceable.]
     15. Miscellaneous.
          (a) Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) if physically delivered, (ii) if telephonically transmitted by
facsimile transmission, if such transmission is confirmed by delivery by
certified or registered United States Mail (with first class postage pre-paid)
or guaranteed overnight delivery, (iii) if transmitted via e-mail, if such
transmission is confirmed by delivery by certified or registered United States
Mail (with first class postage pre-paid) or guaranteed overnight delivery,
(iv) five business days after having been deposited in the United States Mail,
as certified or registered mail (with return receipt requested and with first
class postage pre-paid), or (v) one (1) business day after having been
transmitted to a third party providing delivery services in the ordinary course
of business which guarantees delivery on the next business day after such
transmittal (e.g., via Federal Express), all of which notices or other
communications shall be addressed to the recipient as follows:
          (x) If to the Corporation, to:
ASSET ACCEPTANCE CAPITAL CORP.
28405 Van Dyke Avenue
Warren, Michigan 48093
           (596.939.9600)
Attention: Secretary
          (y) If to the Optionee, to the address set forth in the records of the
Corporation.

7



--------------------------------------------------------------------------------



 



Such names and addresses may be changed by written notice.
          (b) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
          (c) Captions. The captions to the sections and subsections contained
in this Agreement are for reference only, do not form a substantive part of this
Agreement and shall not restrict or enlarge substantive provisions of this
Agreement.
          (d) Parties in Interest. This Agreement shall bind and shall inure to
the benefit of the parties hereto, their respective permitted successors and
assigns.
          (e) Complete Agreement. This Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Agreement.
          (f) Modifications. The terms of this Agreement cannot be modified
except in writing and signed by each of the parties hereto.
          (g) Assignment. Except as otherwise expressly provided in this
Agreement, the rights and obligations provided by this Agreement shall not be
assignable by any party without the prior written consent of the other parties.
          (h) Severability. In the event that any one or more of the provisions
of this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
          (i) Governing Law. The terms of this Agreement shall be governed by
and construed in accordance with Michigan law.
[SIGNATURES ON NEXT PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            Corporation:

ASSET ACCEPTANCE CAPITAL CORP.
              By:                   Its:        Optionee:                

9



--------------------------------------------------------------------------------



 



ANNEX A
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN





--------------------------------------------------------------------------------



 



ANNEX B
ASSET ACCEPTANCE CAPITAL CORP.
PROSPECTUS FOR 2004 STOCK INCENTIVE PLAN





--------------------------------------------------------------------------------



 



ANNEX C
ASSET ACCEPTANCE CAPITAL CORP.
NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION
ASSET ACCEPTANCE CAPITAL CORP.
28405 Van Dyke Avenue
Warren, MI 48093
(596.939.9600)
Attention: Secretary
Re: Notice of Exercise of Nonqualified Stock Option
Ladies and Gentlemen:
     A Nonqualified Stock Option was granted to me on
                                        (the “Grant Date”) to purchase
                     shares of the Common Stock of ASSET ACCEPTANCE CAPITAL
CORP., a Delaware Corporation (the “Corporation”), at a price of
$                     per share (the “Option”), pursuant to a Nonqualified Stock
Option Agreement, dated as of                     , between the Corporation and
me (the “Agreement”).
     I hereby elect to exercise my Option with respect to                     
shares. [TO COME — DESCRIBE METHOD OF PAYMENT PURSUANT TO SECTION 3(a)(ii) OF
THE AGREEMENT.]
     I represent that the shares of Common Stock that I am purchasing upon this
exercise of my option are being purchased for investment purposes and not with a
view to resale; provided, however, that this representation shall not be binding
upon me if the shares of Common Stock that I am purchasing are subject to an
effective registration statement under the Securities Act of 1933.

            Optionee:                      (signature)                  Printed
Name:         

12



--------------------------------------------------------------------------------



 



Dated:                                         
ANNEX D
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN
 
Long-Term Consideration and
Corporation Recovery for Breach
 
     By signing and accepting your Agreement, you recognize and agree that the
Corporation’s key consideration in granting the Option is securing you long-term
commitment to serve as its Chairman, President and Chief Executive Officer who
will advance and promote the Corporation’s business interests and objectives.
Accordingly, you agree that this Option shall be subject to the following terms
and conditions as material and indivisible consideration for the Option:
     (a) Fiduciary Duty. During your employment with the Corporation you shall
devote your full energies, abilities, attention and business time to the
performance of you job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.
[FOR THOSE WITH EMPLOYMENT AGREEMENTS:
     (b) Employment Agreement. You and the Company have entered into the
Employment Agreement dated                     ,            , as amended (the
“Employment Agreement”).
     (c) Survival of Commitments; Potential Recapture of Award and Proceeds. You
acknowledge and agree that the terms and conditions of this Annex D and the
provisions of Sections ___and ___through ___of the Employment Agreement (the
“Protective Provisions”) [i.e., non-interference, non-disclosure and
non-competition related convenants] shall survive both (i) the termination of
your employment with the Corporation for any reason, and (ii) the termination of
the Plan, for any reason. You acknowledge and agree that the grant of Options in
this Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Corporation may pursue any or all of
the following remedies if you either violate the terms of this Section or
succeed for any reason in invalidating any part of it (it being understood that
the invalidity of any term hereof would result in a failure of consideration for
the Agreement):

  (i)   declaration that the Agreement is null and void and of no further force
or effect;

13



--------------------------------------------------------------------------------



 



  (ii)   recapture of any cash paid or shares of Common Stock issued to you, or
any designee or beneficiary of you, pursuant to the Agreement;     (iii)  
recapture of the proceeds, plus reasonable interest, with respect to any shares
of Common Stock that are both issued pursuant to this Agreement and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the
Corporation may seek such other remedies as are provided by law, including
equitable relief.]
[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:
     (b) Non-Interference, Non-Disclosure and Non-Competition Agreement.
Optionee and the Company have entered into the Non-Interference, Non-Disclosure
and Non-Competition Agreement [dated                     ,          ] [in the
form attached hereto as Annex D-1] (the “Non-Interference, Non-Disclosure and
Non-Competition Agreement”).
     (c) Survival of Commitments; Potential Recapture of Award and Proceeds. You
acknowledge and agree that the terms and conditions of this Annex D and the
Non-Interference, Non-Disclosure and Non-Competition Agreement shall survive
both (i) the termination of your employment with the Corporation for any reason,
and (ii) the termination of the Plan, for any reason. You acknowledge and agree
that the grant of Options in this Agreement is just and adequate consideration
for the survival of the restrictions set forth herein, and that the Corporation
may pursue any or all of the following remedies if you either violate the terms
of this Section or succeed for any reason in invalidating any part of it (it
being understood that the invalidity of any term hereof would result in a
failure of consideration for the Agreement):

  (i)   declaration that the Agreement is null and void and of no further force
or effect;     (ii)   recapture of any cash paid or shares of Common Stock
issued to you, or any designee or beneficiary of you, pursuant to the Agreement;
    (iii)   recapture of the proceeds, plus reasonable interest, with respect to
any shares of Common Stock that are both issued pursuant to this Agreement and
sold or otherwise disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the
Corporation may seek such other remedies as are provided by law, including
equitable relief.]
     (d) Acknowledgement. You acknowledge and agree that your adherence to the
foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Corporation.

14